Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Felten 3877950 .
Felten 3877950 in example 7B teaches a composition including 77 wt% gold powder (04-4 microns), 4.6 wt% inorganic binder, polymer, monomer, initiator and 0.98 wt% titanium resinate (1.27% based upon the gold). This is coated exposed through a photomask to UV light, developed to form a pattern and then fired in a three zone furnace as in example 1 (10/31-11/5).  Example 8 uses 76.8 wt% gold powder, inorganic binder, polymer, monomer, photoinitiator and 1 wt% (1.28 wt% based upon gold) of tetramethyl titanate, tetra(2-ethylhexyl)titanate, tetraethyltitanate, tetrabenzyltitanate, tetrakis(di1,6-dibutylphenyl)titanate or tetrakis(di1,6-. 

Claims 1,3-6 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Nogami et al. JP 2014-142587. 
Nogami et al. JP 2014-142587 (machine translation attached) teaches 87 wt% silver powder, a photoinitiator, a photosensitive resin [0193] (example 9).  Example 63 added 0.5 wt% (0.57 % based upon silver) of an Al chelate. Example 64 added 0.5 wt% of a Ti chelate. Example 65 added 0.5 wt% of a Zr chelate (see table 3-11 and [0203]). Useful particles include gold, silver and copper in amounts of 60-95 wt%, preferably 70-95 wt% [0072 -0078]. Photoinitiator is disclosed at [0079+]. Useful monomers are disclosed at [0086-0094]. 

5.	Claims 1,3-6 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Matsubara et al. JP 2013-222031.
Matsubara et al. JP 2013-222031 (machine translation attached) in example 1 describes a photosensitive composition including silver, photoinitiator, alkali soluble resin, monomer, silane coupling agent, solvent and surfactant which is described as yielding a composition with 84.6 . 

Claims 1-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kanbara et al. 20070224534, in view of Konno 20070187652 and/or Walter et al. 20050028895. 
Kanbara et al. 20070224534 teaches a photosensitive paste with 85 wt% of Ag, a monomer, and photoinitiators in example 3, which is coated, exposed using UV, and developed  and then fired [0114-0123].  Examples 2,7 and 21 teach a photosensitive paste with 80 wt% of Ag, a monomer, and photoinitiators, which is coated, exposed using UV, and developed  and then fired [0105-0113].  Example 10 uses 80% Cu powder [0190-0199]. 
Konno 20070187652 teaches silver pastes for forming conductive layers/traces which includes high silver powder content. (83.5 wt%) together with glass frit, a resin binder, a viscosity adjuster, a sintering inhibitor and a sintering aid  (see table 1). The sintering aid can be 
Walter et al. 20050028895 teaches the addition of fluxes, including organic or inorganic compounds of non-precious metals, such as Rh, Ti, Mn, Ni, Cu, Cr and the like.  The organic portions of these fluxes can be resonates, sulfo-resinates, alkoanoates, naphthenates, carboxylic acid salts and the like. These may improve flow and adhesion and can use 0.1 to 8 wt% of the composition  [0015-0016]. 
	It would have been obvious to one skilled in the art to modify the compositions of examples 2,3,7 and 21 of Kanbara et al. 20070224534 by adding Rh, Ti, Mn, Cu, Cr, Ni, Zr, Zn, Fe, Ru or Si resinates taught by Konno 20070187652 and/or Walter et al. 20050028895 in amounts of 0.002-1 wt% to improve flow, improve adhesion and/or act as sintering inhibitors which reduces cracking with a reasonable expectation of realizing at least some of these advantages.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kanbara et al. 20070224534, in view of Konno 20070187652 and/or Walter et al. 20050028895, further in view of Yamano 20080257488. 

	In addition to the basis above, it would have been obvious to one skilled in the art to use the resulting Ag powder containing photosensitive compositions in the formation of laminates  using photosensitive glass paste alternating with the photosensitive Ag pastes as is known in the art from Yamano 20080257488. 

Claims 1-4,6-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kubota 20140295351, in view of Pepin 4954926  and/or Walter et al. 20050028895
Kubota 20140295351 teaches the formation of a chip coil with four Cu layer and 4 glass layers is discussed with respect to figure 1, where a Cu paste is proved on the alumina substrate, exposed, developed, a photosensitive glass layer was then coated, exposed, developed and the composite fired, a Cu photosensitive layer was then coated, exposed, developed, a photosensitive glass layer was then coated, exposed, developed and the composite fired and this repeated to form four Cu layers and four glass layers. The result is then baked [0096-0115]. The Cu paste used in the examples in table 2B include 71-77% Cu particles. 
Pepin 4954926 teaches composition including metal particles such as Pd, Ag, Pt, Au, Cu, Ni and alloys of these (4/4-19). Organometallic compounds which may be added include metal resonates, and the like such as resinates of Rh, Ru, Re, Ir, Pt,, Mg, Si, Ti, V, Cr, Mn, Fe, Co, Ni, 
It would have been obvious to one skilled in the art to modify the compositions of table 2  of Kubota 20140295351 by adding Rh, Ti, Mn, Cu, Cr, Ni, Zr, Zn, Fe, Ru or Si resinates taught by Pepin 4954926  and/or Walter et al. 20050028895 in amounts of 0.002-1 wt% to improve flow, improve adhesion and/or act as sintering inhibitors which reduces cracking with a reasonable expectation of realizing at least some of these advantages.  Further, it would have been obvious to one skilled in the art to use the resulting Cu photosensitive paste in the formation of laminates  using photosensitive glass paste alternating with the photosensitive Cu pastes as is known in the art from Kubota 20140295351.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee 20140356637 teaches forming alternating insulating and conductive layers. The use of photosensitive pastes to form conductive films and the use of photosensitive pastes to form dielectric layers is disclosed [0046]. 
Nishino et al. 20090283306 describes using photosensitive glass and photosensitive conductive layers [0078-0087]. 
Watanabe et al. 20060003264 teaches exposure of two photosensitive paste layers at the same time to form an inverted trapezoid shape, which becomes a trapezoid when fired (figures 1A-E)

Kubota 20030036020 and Towata 20020076657 teach photosensitive conductive pastes
Sun et al. CN 104966544 (machine translation attached) teaches a composition including a silver powder at 70 wt%, a mixture of resins, monomers, photoinitiator and a Cr coupling agent  (2% of the 30%, yielding 3% based upon the metal) [0046]. Example 4 is similar, but uses titanium coupling agent [0049]. The coupling agents (adhesion promoters) can be used in amounts of 1-15 wt%. [0020]
Nagai et al. 20040245507 teaches alkoxide coated silver particles formed by the addition of Zr alkoxides [0071-0074]. Others are disclosed at [0039]. 
Miyazaki et al. 20010010617 teaches conductive pastes of nickel, copper or Ag/Pd powder.  Sintering suppressing agents including resinates of Ag, Au, Pt, Ti, Si, Ni or Cu in amounts of 0.1 to 3 parts [0121]. 
Nguyen et al. 5075262 teaches adding metal resinates to silver pastes reduces the sintering rates, which prevents cracking  and increases adhesion (bond strength) (3/10-35).  Useful resonates include those of Co, Rh, Ir, Ba, Mg, Ca Pb  and generally are those stable at temperatures above 300 degrees C (3/54-4/6). 
Wild et al. 4594107 teaches the addition of Cr, Si, V, Rh, Cu, Bi, Zr resonates and sulforesinates to gold powder composition which are meant to be fired (2/40-48). These are described as fluxes 1/30-50). 
Tani et al. 5814248 teaches the addition of Ni, Pt or Bi resinates to copper paste composition which are to be fired/sintered. It can be added in amounts of 0.1- 5wt% based upon the total metal content (3/4-17). 

Hayashi et al. 20150099326 teaches the addition of Rh resinate to aid in uniformly dispersing the silver powder.  Useful Rh resonates are bounded by formula (I) and is added in amounts of 0.001-1 wt% based upon the metal [0073-0079]. The silver powder can be used in amounts of 38- 88 wt% [0066]
Ozawa et al. 20130043441 teaches 0.001-10 wt% of a Rh compound such as a Rh resinate of formula (I) based upon the entire composition [0039-0044].  The resinate is taught to improve adhesion of the fired composition (table 5, [0152-0154]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 18, 2022